--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of May 20, 2009, by and
among SEAWAY VALLEY CAPITAL CORPORATION, a Delaware corporation (the "Company"),
and SC PARTNERS, LLC (the “Buyer”).
 
WITNESSETH


WHEREAS,                                pursuant to that certain Assignment
Agreements (the “Assignment Agreement”) dated the date hereof the Buyer
purchased from various shareholders (the “Shareholders”) the following: (i)
138,500 Series C Preferred Shares, dated October 23, 2007, between the Company
and the Shareholders in the original amount of $554,000, (ii) 379,260 Series C
Preferred Shares, dated October 23, 2007, between the Company and the
Shareholders in the original amount of $1,517,040, (iii) 442,150 Series C
Preferred Shares, dated October 23, 2007, between the Company and the
Shareholders in the original amount of $1,768,600, (iv) 40,000 Series C
Preferred Shares, dated October 23, 2007, between the Company and the
Shareholders in the original amount of $160,000, and (v) 28,500 Series C
Preferred Shares, dated October 23, 2007, between the Company and the
Shareholders in the original amount of $114,000, in aggregate 1,028,410 Series C
Preferred Shares the “Shares” and each a “Share) with an aggregate face amount
of $4,113,640;
 
WHEREAS, total aggregate balance of the Shares (including principal, interest,
and costs) is $4,113,640; and
 
WHEREAS, pursuant to the terms hereof, the parties desire to exchange the Shares
for a secured convertible debenture in the form of Exhibit A attached hereto in
the aggregate principal amount equal to $4,113,640 (the “Debenture”), which
Debenture shall be convertible into common stock, par value $0001, per share of
the Company (“Common Stock”, and as converted the “Conversion Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.      ISSUANCE OF SECURITIES. Pursuant to the terms and conditions of this
Agreement, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer shall exchange the instruments evidencing the Shares for the
Debenture for no consideration.  Upon surrender, the instruments evidence the
Shares shall be retired by the Company and the outstanding balances shall
hereinafter be evidenced by the Debenture.
 
2.      HOLDING PERIOD, TACKING, AND LEGAL OPINION.  The Company represents,
warrants and agrees that for the purposes of Rule 144, the Company acknowledges
and agrees that the holding period of the Debenture issued hereunder (including
the corresponding Conversion Shares) will include the holding period of the
Shares from October 23, 2007, the date that the Company guarantied the
obligations under the Shares.  The Company agrees not to take a position
contrary to this Section 2.  At the Closing, counsel to the Company shall
provide an opinion in a form reasonably satisfactory to the Buyer to the
forgoing.  Assuming (A) no change in facts and circumstances and no contrary law
or any rule, regulation or instruction of or from the Commission, (B) that the
Buyer is not, at any relevant time, an “affiliate” of the Company as defined in
Securities Act Rule 144(a)(1), and (C) that the Buyer provides a written
representation to the Company and its counsel that it is not an affiliate of the
Company and has not been an affiliate of the Company during the preceding 3
months, as well as other representations customarily given in connection with
the removal of restrictive legends under Rule 144, the Company will rely upon
the opinion provided to it by counsel to the Company contemporaneous with
consummation of the transactions contemplated hereby, that the holding period
for the Debenture issued to the Buyer (and the corresponding Conversion Shares
issuable thereunder) in exchange for the Shares will include the holding period
for such surrendered Shares from October 23, 2007.  The Company acknowledges and
understands that the representations and agreements of the Company in this
Section 3 is a material inducement to the Buyer’s decision to consummate the
transaction contemplated herein.
 

 
1

--------------------------------------------------------------------------------

 
 
3.      BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
(a)           Investment Purpose.  The Buyer is acquiring the Debenture and the
underlying Conversion Shares, the Warrant, and the underlying Warrant Shares
(collectively, the “Securities”) for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the Buyer reserves the right to dispose of the Securities at any time in
accordance with or pursuant to an effective registration statement covering such
Securities or an available exemption under the Securities Act.  The Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities.
 
(b)           Accredited Investor Status.  The Buyer is an “Accredited Investor”
as that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act
of 1933 (the “Securities Act”).
 
(c)           Transfer or Resale.  The Buyer understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) the Buyer provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that such Securities
can be sold, assigned or transferred pursuant to Rule 144 in each case following
the applicable holding period set forth therein; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.
 
(d)           Legends.  The Buyer agrees to the imprinting, so long as is
required by this Section 4(d), of a restrictive legend in substantially the
following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 
2

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such security pursuant to Rule
144, (iii) if such Conversion Shares or Warrant Shares are eligible for sale
without any restrictions under Rule 144, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Buyer,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4(d) is predicated upon the Company’s
reliance that the Buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
(e)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Buyer and is a valid
and binding agreement of the Buyer enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
4.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the Buyer (in addition to those set forth in Section 3 hereof):
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(b)           Organization and Qualification.  The Company and its subsidiaries
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification..
 
(c)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement, the Debentures, the
Warrants, the Irrevocable Transfer Agent Instructions, the Amendments and each
of the other agreements entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively the “Transaction
Documents”) and to issue the Securities and amend the Amended Debentures in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares, and the reservation for issuance and the issuance of the
Warrant Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 
3

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities.  The issuance of the Debentures and
Warrants is duly authorized and the Debentures and Warrants are free and clear
of all  taxes, liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description.  Upon
conversion in accordance with the terms of the Debenture or exercise in
accordance with the Warrants, as the case may be, the Conversion Shares and
Warrant Shares, respectively, when issued will be validly issued, fully paid and
nonassessable, free from all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description.  The Company has reserved from its duly authorized
capital stock the appropriate number of shares of Common Stock as set forth in
this Agreement.
 
(e)           No Conflicts.   The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities and reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or
thereof.  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.  The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.
 
(f)           SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(all of the foregoing filed prior to the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”) on timely basis or has received a valid
extension of such time of filing and has filed any such SEC Document prior to
the expiration of any such extension.  The Company has delivered to the Buyers
or their representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would have a Material Adverse Effect.
 
(h)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.
 
(i)            Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.  The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market.  The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(j)            Dilutive Effect.  The Company understands and acknowledges that
the number of Conversion Shares issuable upon conversion of the Debenture and
the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances.  The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Debenture in accordance with its
terms and this Agreement and its obligation to issue the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants, in
each case, is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 
5

--------------------------------------------------------------------------------

 
 
(k)           Purchase of WiseBuys Stores, Inc..  On October 23, 2007, the
Company completed the purchase of WiseBuys Stores, Inc. and in connection with
such purchase, exchanged, guarantied and assumed WiseBuys Stores, Inc.’s
obligations under the Shares.
 
(l)            The Company represents and warrants that the Shares are
enforceable against the Company and that the Company presently has no claims or
defenses of any nature whatsoever with respect to the Shares.
 
(m)           As of the date hereof, the total obligations of the Company under
the Shares, including principal, interest, cost, and fees, equals $4,113,640, as
set forth in more detail on Schedule 5(m).
 
5.      COVENANTS.
 
(a)           Reporting Status.  With a view to making available to the Buyer
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents, warrants, and covenants to the
following:
 
(i)           The Company’s Common Stock is registered under Section 12(g) of
the Exchange Act.
 
(ii)           The Company is not and for at least the last 12 months prior to
the date hereof has not been a “shell company,” as defined in paragraph
(i)(1)(i) of Rule 144 or Rule 12b-2 of the Exchange Act.
 
(iii)           The Company is subject to the reporting requirements of section
13 or 15(d) of the Exchange Act and has filed all required reports under section
13 or 15(d) of the Exchange Act during the 12 months prior to the date hereof
(or for such shorter period that the issuer was required to file such reports),
other than Form 8-K reports;
 
(iv)           from the date hereof until all the Securities either have been
sold by the Buyer, or may permanently be sold by the Buyer without any
restrictions pursuant to Rule 144, (the “Registration Period”) the Company shall
file with the SEC in a timely manner all required reports under section 13 or
15(d) of the Exchange Act and such reports shall conform to the requirement of
the Exchange Act and the SEC for filing thereunder;
 
(v)           The Company shall furnish to the Buyer so long as the Buyer owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration; and
 
(b)           During the Registration Period the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(c)           Reservation of Shares.  On the date hereof, the Company shall
reserve for issuance to the Buyers 1,000,000,000 shares for issuance upon
conversions of the Debenture and exercise of the Warrants (collectively, the
“Share Reserve”).  The Company represents that it has sufficient authorized and
unissued shares of Common Stock available to create the Share Reserve after
considering all other commitments that may require the issuance of Common
Stock.  The Company shall take all action reasonably necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the
Convertible Debentures and the full exercise of the Warrants.  If at any time
the Share Reserve is insufficient to effect the full conversion of the
Convertible Debentures or the full exercise of the Warrants, the Company shall
increase the Share Reserve accordingly.  If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Company shall call and hold a special meeting of the shareholders
within thirty (30) days of such occurrence, for the sole purpose of increasing
the number of shares authorized.  The Company’s management shall recommend to
the shareholders to vote in favor of increasing the number of shares of Common
Stock authorized.  Management shall also vote all of its shares in favor of
increasing the number of authorized shares of Common Stock.

 
6

--------------------------------------------------------------------------------

 
 
(d)           Listings or Quotation.  The Company’s Common Stock shall be listed
or quoted for trading on any of (a) the American Stock Exchange, (b) New York
Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or
(e) the Nasdaq OTC Bulletin Board (“OTCBB”) (each, a “Primary Market”).  The
Company shall promptly secure the listing of all of the Registrable Securities
(as defined in the Registration Rights Agreement) upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents.
 
(e)           Fees.  Each of the Company and the Buyer shall pay all costs and
expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of the Transaction Documents.
 
(f)           Corporate Existence.  So long as any obligations remain
outstanding under the Debenture, the Company shall not directly or indirectly
consummate any merger, reorganization, restructuring, reverse stock split
consolidation, sale of all or substantially all of the Company’s assets or any
similar transaction or related transactions (each such transaction, an
“Organizational Change”) unless, prior to the consummation an Organizational
Change, the Company obtains the written consent of each Buyer.  In any such
case, the Company will make appropriate provision with respect to such holders’
rights and interests to insure that the provisions of this Section 6(f) will
thereafter be applicable to the Debenture.
 
(g)           Neither the Buyer nor any of its affiliates have an open short
position in the Common Stock of the Company, and the Buyer agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the Common Stock as long as any
Convertible Debentures shall remain outstanding.
 
(h)           Disclosure of Transaction.  Within two business days following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents as exhibits to such filing.
 
(i)            Acknowledgement of Obligations.  The Company hereby acknowledges,
confirms and agrees that the obligations of the Company to the Buyer under the
Shares, and immediately after the exchange of the Shares for the Debenture as
contemplated hereunder, under the Debenture, are unconditionally owing by the
Company to SC Partners, LLC without offset, defense or counterclaim of any kind,
nature or description whatsoever.

 
7

--------------------------------------------------------------------------------

 
 
(j)            Acknowledgement of Security Interests.  The Company hereby
acknowledges, confirms and agrees that SC Partners, LLC has and shall continue
to have valid, enforceable and perfected liens upon and security interests in
the collateral heretofore granted to SC Partners, LLC pursuant to the security
agreements entered into in connection with the Shares, and the Debenture, or
otherwise granted to or held by SC Partners, LLC.   
 
(k)            Binding Effect of Documents.  The Company hereto acknowledges,
confirms and agrees that:  (a) each of the documents and agreements entered into
in connection with the Shares, the Debenture to which it is a party has been
duly executed and delivered to SC Partners, LLC by the Company, and each is in
full force and effect as of the date hereof, (b) the agreements and obligations
of the Company contained in such documents and in this Agreement constitute the
legal, valid and binding obligations of the Company, enforceable against each in
accordance with their respective terms, and the Company has no valid defense to
the enforcement of such obligations, and (c) SC Partners, LLC is and shall be
entitled to the rights, remedies and benefits provided for in such documents and
applicable law, without setoff, defense or counterclaim of any kind, nature or
descriptions whatsoever.
 
(l)            The Company and all of its affiliates authorize the Buyer to file
mortgage assignments and UCC assignments in all jurisdictions as may be
necessary to perfect the assignment to the Buyer of any mortgage and UCC-1
financing statements filed in the name of the Company and/or any of its
affiliates as debtor, which are in favor of the Buyer as secured party, in
relation to the security assigned in accordance with the Debenture or any other
Agreements, including the Secured Convertible Debenture and Security Agreement.
 
6.      TRANSFER AGENT INSTRUCTIONS.
 
(a)           NONE
 
7.      CLOSING DATE; DELIVERIES.  The transactions contemplated hereby shall
occur at the offices of Seaway Valley Capital Corporation (or such other place
as is mutually agreed to by the Company and the Buyer(s)) simultaneously with
the execution of this Agreement by the Parties (or such other date as is
mutually agreed to by the Company and the Buyer, the “Closing Date”). On the
Closing Date, prior to or contemporaneously with the execution and delivery of
this Agreement:
 
(a)           the Buyer shall deliver the Shares to the Company; and
 
(b)           the Company shall issue the Debenture and the Warrants to the
Buyer;
 
8.      GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard in St. Lawrence County, New York, and
expressly consent to the jurisdiction and venue of the Superior Court of New
York.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 
8

--------------------------------------------------------------------------------

 
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Seaway Valley Capital Corporation
 
10-18 Park Street, 2nd Floor
 
Gouverneur, NY 13642
 
Attention: Chief Executive Officer
   
With a copy to:
Law Office of William M. Aul
 
7676 Hazard Center Drive, Suite 500
 
San Diego, CA 92108
 
Attention:  William M. Aul
 
Telephone:  619-497-2555
 
Facsimile:     619-542-0555
   
If to the Buyer, to:
SC Partners, LLC
 
22 Park Street, 1st Floor
 
Gouverneur, NY 13642
 
Attention: President
       

If to the Buyer, to its address and facsimile number on Schedule I, with copies
to the Buyer’s counsel as set forth on Schedule I.  Each party shall provide
five (5) days’ prior written notice to the other party of any change in address
or facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any

 
9

--------------------------------------------------------------------------------

 
 
(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 


[SIGNATURE PAGE AND EXHIBITS TO FOLLOW]







 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Restructure Agreement to be duly executed as of the date
first written above.
 



 
COMPANY:
 
SEAWAY VALLEY CAPITAL CORPORATION
           
By:                                                                
 
Name:  Thomas W. Scozzafava
 
Title:    Chief Executive Officer
   



 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Restructure Agreement to be duly executed as of the date
first written above.
 



 
BUYER:
 
SC PARTNERS, LLC
             
By:                                                                 
 
Name:   President and CEO
             
BUYER:
 
SC PARTNERS, LLC
             
By:                                                                  
 
Name:  Vice President and COO
       




 
11

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS:


Disclosure Schedule


Exhibit A – Form Debenture


Exhibit B - Form Warrant


Exhibit C – Form Security Agreement


Schedule I – SC Partners, LLC list of Share purchases


Schedule II - Obligations under the Shares (Series C Preferred Stock Amended
Certificate of Designation)







 
12

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULE


Schedule I
 
 

 

 
13

--------------------------------------------------------------------------------

 

Schedule II


 
 
 
 
14

--------------------------------------------------------------------------------